DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Satran et al. US 2009/0136304 (hereafter--Satran--) is the closest art of record.
In regards to claim 1, Satran discloses a cutting insert (10), comprising: a first surface (12) having a polygonal shape and comprising a first corner (36), and a first side and a second side each being extended from the first corner (36); a second surface (14) having a polygonal shape located on a side opposite to the first surface; a lateral surface which is located between the first surface and the second surface, and which comprises a first lateral surface (20) located along the first side and a second lateral surface (24) located along the second side; a first cutting edge (42) located on a first ridgeline where the first surface (12) intersects with the first lateral surface (46); and a second cutting edge (58) located on a second ridgeline where the first lateral surface (20) intersects with the second lateral surface (24), wherein the first lateral surface (20) comprises a first inclined surface (52) located along the first ridgeline, a second inclined surface (54 or 38) located along the first inclined surface (52), a third inclined surface (54) located along the second ridgeline, a fourth inclined surface (38) located along the third inclined surface (54), and a flat surface (40) located along the second inclined surface (54 or 38) and the fourth inclined surface (38), an imaginary flat surface, which is parallel to the flat surface and located more inside than the first lateral surface, is a reference plane (broadly interpreted as a plane, presented in the same way as Applicant’s element S2), the second inclined surface (38) is closer to the reference plane as going away from the first ridgeline, each of the third inclined surface (54) and the fourth (38) inclined surface is are closer to the reference plane as going away from the second ridgeline, in a cross section orthogonal to the first ridgeline in a front view of the first lateral surface (as seen on Figure 5), an inclination angle of the first inclined surface (32) relative to the reference plane is a first inclination angle, and an second inclination angle of the second inclined surface relative (54 or 38) to the reference plane is a second inclination angle, and in a cross section orthogonal to the second ridgeline in a front view of the first lateral surface (as seen on Figure  7), and inclination angle of the third inclined surface (54) relative to the reference plane is a third inclination angle, and an fourth inclination angle of the fourth inclined surface (38) relative to the reference plane is a fourth inclination angle.
Satran fails to disclose that each of the first inclined surface (52) and the second inclined surface is are closer to the reference plane as going away from the first ridgeline, such that the second inclination angle (of 54) is smaller than the first inclination angle (of 32), and the fourth inclination angle is larger than the third inclination angle, these angles being in relation to the reference plane.
A modification of the device of Satran to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Claims 16 and 17, have been allowed since they have been considered as to include all the claimed limitations of allowable claim 1.
Ishi US 2014/0298967 is the closest art of record.
In regards to claim 1, Ishi discloses a cutting insert (1), comprising: a first surface (2) having a polygonal shape and comprising a first corner (53), and a first side (41) and a second side (42) each being extended from the first corner (53); a second surface (3) having a polygonal shape located on a side opposite to the first surface; a lateral surface which is located between the first surface (2) and the second surface (3), and which comprises a first lateral surface (41) located along the first side and a second lateral surface (42) located along the second side; a first cutting edge (51) located on a first ridgeline where the first surface (2) intersects with the first lateral surface (41); and a second cutting edge (52) located on a second ridgeline where the first surface (2) intersects with the second lateral surface (42), wherein the first lateral surface (41) comprises a first inclined surface (22) located along the first ridgeline, a second inclined surface (81) located along the first inclined surface (22), a third inclined surface (22) located along the second ridgeline, a fourth inclined surface (81) located along the third inclined surface (22), and a flat surface (41), an imaginary flat surface, is a reference plane (S1b) (broadly interpreted as a plane, presented in the same way as Applicant’s element S2), the second inclined surface (81) is closer to the reference plane as going away from the first ridgeline (see Figures 7c and 7d), each of the third inclined surface and the fourth inclined surface is are closer to the reference plane as going away from the second ridgeline (see Figures 6b-6d), in a cross section orthogonal to the first ridgeline in a front view of the first lateral surface (as seen on Figures 7c-d), an inclination angle (θ3) of the first inclined surface (22) relative to the reference plane is a first inclination angle, and an second inclination angle (θ1) of the second inclined surface relative to the reference plane is a second inclination angle, and in a cross section orthogonal to the second ridgeline in a front view of the first lateral surface (as seen on Figure  6b-d), and inclination angle (θ3) of the third inclined surface relative to the reference plane is a third inclination angle, and an fourth inclination angle (θ1) of the fourth inclined surface relative to the reference plane is a fourth inclination angle, the fourth inclination angle (θ1 on Figures 6b-6d) is larger than the third inclination angle (θ3 on Figures 6b-6d).
Ishi fails to disclose that the second cutting edge is located on a second ridgeline where the first lateral surface intersects with the second lateral surface, and that the flat surface is located along the second inclined surface and the fourth inclined surface, and that the imaginary flat surface/reference plane is parallel to the flat surface and located more inside than the first lateral surface; and that the second inclination angle is smaller than the first inclination angle.
A modification of the device of Ishi to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Claims 16 and 17, have been allowed since they have been considered as to include all the claimed limitations of allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722